Citation Nr: 1014473	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-20 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
January 1969.  The Veteran also served in the Naval Reserves 
from the time of his discharge from active duty until 
September 1972. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Seattle, 
Washington.

In July 2008, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The Board notes that the Veteran's claim was remanded during 
August 2008 for further development and adjudication.  Such 
development has been accomplished and the case has been 
returned to the Board for re-adjudication.


FINDINGS OF FACT

1.  There is credible supporting evidence to corroborate the 
Veteran's claimed stressor.

2.  The Veteran has been diagnosed with PTSD related to 
military service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

The Veteran contends, in essence, that he has PTSD due to a 
traumatic experience while on active duty training status for 
the Naval Reserves, specifically a personal assault by 
unknown assailants.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  However, if 
the claimed stressor is not combat-related, the Veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).
 
If, as in this Veteran's case, a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3). 
 
The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2009).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz at 1365.

The term "active service" includes active duty, any period of 
ACDUTRA in which the individual concerned was disabled or 
died from a disease or injury incurred in line of duty, and 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from myocardial infarction, cardiac arrest, 
or cerebrovascular accident which occurred during such 
training. 38 U.S.C.A. § 101(24).  The term "active duty for 
training" includes full-time duty with the Army National 
Guard of any State under sections 316, 502, 503, 504, or 505 
of title 32, or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(22)(C).  The term "inactive duty training" 
includes service with the Army National Guard of any State 
(other than full-time duty) under section 316, 502, 503, 504, 
or 505 of title 32, or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(23).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that during hearing testimony in July 2008, 
the Veteran testified concerning an assault while attending 
training in Florida.  The assault allegedly occurred during 
June 1972.  In a statement dated March 2004, the Veteran 
indicated that he was awakened from sleep and beaten, robbed 
and raped by 4 to 5 black men.  The Veteran has indicated 
that he was subsequently treated at the Navy Hospital at 
Pensacola.  After his release, the Veteran had indicated that 
he was treated by a psychiatrist and a family doctor.  The 
Veteran also alleges surgery to repair rectal bleeding and a 
hemorrhoidectomy during 1974.

Service personnel records indicate that the Veteran was on 
active duty for training status for a course at Pensacola, 
Florida during June 1972 with the course completion date 
being June 30, 1972.

The Veteran has submitted various lay statements from friends 
and family indicating that he reported the alleged personal 
assault and that his behavior changed dramatically during 
1972.  A friend, D.B. wrote that he remembered seeing the 
Veteran during July 1972.  D.B. indicated that the Veteran 
had cuts on the back of his hands; a lump on his neck; and a 
wrapped wound on his leg.  D.B. also reported that the 
Veteran had to go to the bathroom frequently to change his 
bandages.  At that time, the Veteran told D.B. that he had 
been injured during Hurricane Agnes.  

Concerning relevant medical records, a December 1998 
radiological report indicates that the Veteran had multiple 
embolic coils in the anterior lower pelvic soft tissue of 
uncertain etiology.  A July 2008 transrectal echo report 
indicates that the posterior aspect of the anal sphincter was 
inconsistently visually and is likely thinned.  The report 
additionally indicates that particularly extending form the 3 
o'clock to the 9 o'clock position posteriorly, the anal 
sphincter is inconsistent; suggesting that while portions of 
the anal sphincter may be intact, there is likely significant 
thinning of the sphincter posteriorly.

The Veteran was afforded a VA psychiatric examination during 
March 2009.  The examiner indicated that he had reviewed the 
Veteran's claims folder to include relevant lay statements 
and private medical documents.  The examiner reiterated the 
Veteran's claimed stressor during June 1972 while on active 
duty for training status.  The examiner found that the 
Veteran met the DSM IV diagnostic criteria for PTSD secondary 
to physical and sexual assault in Pensacola during 1972; with 
major depressive disorder secondary to primary symptoms of 
PTSD. 

The Veteran has submitted a (undated) statement from a 
clinical psychologist.  The psychologist acknowledged the 
lack of objective evidence concerning the Veteran's assault 
and thoroughly reported various pieces of evidence found in 
the claims file, highlighting the probative value of each 
record.  The psychologist summed up by reiterating that she 
herself as well as a VA examiner diagnosed the Veteran with 
PTSD secondary to an in-service assault.  

The Board finds that the preponderance of the evidence 
indicates that the Veteran suffers from PTSD due to a 
corroborated in-service stressor and that service connection 
is warranted.  In this regard, the Board observes the 
evidentiary value of the Veteran's consistent and credible 
testimony; a lay statement indicating physical wounds shortly 
after the alleged assault; several lay statements indicating 
behavioral changes during roughly the same time period as the 
alleged assault; medical evidence seemingly consistent with 
rectal repair; and DSM-IV diagnoses of PTSD secondary to an 
in-service assault from the Veteran's private treating 
psychologist and a VA examiner.  


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


